Exhibit 10.1

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of March 24, 2017, is entered into by and
among the Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL INC., a Utah corporation (“New Borrower” and together with Parent,
Callaway Sales, and Callaway Operations, collectively, “U.S. Borrowers”),
CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), CALLAWAY
GOLF EUROPE LTD., a company organized under the laws of England (registered
number 02756321) (“U.K. Borrower” and together with Parent, Callaway Sales,
Callaway Operations, and the Canadian Borrower, collectively, “Existing
Borrowers”; and the New Borrower together with the Existing Borrowers, each
individually a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), and the other Obligors party hereto.

RECITALS

A. Existing Borrowers, the other Obligors party thereto, Agent, and the
financial institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of December 22, 2011
(as amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Existing Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.

B. Obligors have requested that Agent and the Required Lenders amend the Loan
Agreement, which Agent and the Required Lenders are willing to do pursuant to
the terms and conditions set forth herein.

C. Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) Addition of New Borrower. New Borrower is hereby added as a co-borrower
under the Loan Agreement with the same force and effect as if New Borrower had
duly executed and delivered the Loan Agreement as a Borrower thereunder in
addition to the Existing Borrowers and agrees



--------------------------------------------------------------------------------

to all of the terms and provisions of the Loan Agreement applicable to it as a
“Borrower” and “U.S. Borrower” thereunder. Without limiting the foregoing:

(i) The definition of “Borrowers” in the preamble of the Loan Agreement is
hereby amended to include New Borrower in addition to the Existing Borrowers.

(ii) The definition of “U.S. Borrowers” in the Loan Agreement is hereby amended
to include New Borrower in addition to the existing U.S. Borrowers.

(iii) New Borrower and each of the existing U.S. Borrowers shall be jointly and
severally liable for all Obligations (and, for the avoidance of doubt, New
Borrower shall be deemed a U.S. Facility Guarantor, a Canadian Facility
Guarantor, and a U.K. Facility Guarantor).

(iv) The information set forth in Schedules 8.6.1 and 9.1.13 of the Addendum to
Loan Agreement Schedules attached hereto as Exhibit A (the “Addendum to Loan
Agreement Schedules”) supplements the information set forth in such
corresponding schedules, respectively, to the Loan Agreement and shall be deemed
a part thereof for all purposes of the Loan Agreement.

(v) New Borrower hereby represents and warrants to Agent and the Lenders that
the representations and warranties applicable to Borrowers in the Loan Agreement
(after giving effect to the inclusions of New Borrower and the information set
forth in the Addendum to Loan Agreement Schedules) are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date).

(vi) New Borrower hereby agrees to perform all of the covenants and agreements
applicable to Borrowers and U.S. Borrowers in the Loan Agreement.

(vii) Agent and the Lenders shall have all of the rights, remedies, interests
and powers as against New Borrower as provided to Agent and the Lenders in
relation to Borrowers and U.S. Borrowers in the Loan Agreement.

(viii) To secure the prompt payment and performance of all Obligations
(including, without limitation, all Obligations of the Guarantors), New Borrower
hereby grants to the Agent, for the benefit of the Secured Parties, a continuing
security interest in and Lien upon all of the following Property of New
Borrower, whether now owned or hereafter acquired, and wherever located:

(1) all Accounts;

(2) all Inventory;

(3) all Deposit Accounts (including all cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto);

 

2



--------------------------------------------------------------------------------

(4) all securities accounts (including any and all Investment Property held
therein or credited thereto);

(5) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender that were derived from
or consist of any of the Property described in this clause (viii) and in
Section 7.1.1 of the Loan Agreement, and any Cash Collateral;

(6) all Supporting Obligations of any of the Property described in this clause
(viii) and in Section 7.1.1 of the Loan Agreement;

(7) all Instruments, Documents and Chattel Paper, in each case only to the
extent evidencing or governing any of the Property described in this clause
(viii) and in Section 7.1.1 of the Loan Agreement;

(8) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of the Property described in this clause
(viii) and in Section 7.1.1 of the Loan Agreement; and

(9) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in this clause (viii) and in Section 7.1.1 of the Loan
Agreement, and any General Intangibles to the extent evidencing or governing any
of the Property described in this clause (viii) and in Section 7.1.1 of the Loan
Agreement.

(b) The following text is hereby inserted at the end of the definition of
“Canadian BA Rate” in Section 1.1 of the Loan Agreement:

“, provided, that in no event shall the Canadian BA Rate be less than zero.”

(c) The following text is hereby inserted at the end of the first sentence of
the definition of “LIBOR” in Section 1.1 of the Loan Agreement:

“, provided, that in no event shall LIBOR be less than zero.”

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment, executed by Agent, each
Obligor and the Required Lenders in a sufficient number of counterparts for
distribution to all parties.

(b) Lien Searches. Agent shall have received UCC, title and Lien searches and
other evidence reasonably satisfactory to Agent that its Liens are the only
Liens upon New Borrower’s Collateral, other than Permitted Liens.

(c) Liens. Agent shall have received (i) satisfactory evidence that Agent shall
have a valid and perfected first priority (except as otherwise permitted
hereunder) Lien and security interest in New Borrower’s Collateral (including
acknowledgments of all filings, registrations or recordations

 

3



--------------------------------------------------------------------------------

necessary to perfect its Liens in New Borrower’s Collateral), and (ii) releases,
satisfactions and payoff letters terminating all other Liens on New Borrower’s
Collateral.

(d) Fees. All filing and recording fees and taxes shall have been duly paid or
arrangements satisfactory to Agent shall have been made for the payment thereof.

(e) Officer’s Certificate. Agent shall have received certificates, in form and
substance satisfactory to it, from a knowledgeable Senior Officer of New
Borrower certifying that, after giving effect to the transactions hereunder, (i)
New Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 of the Loan Agreement are
true and correct; and (iv) New Borrower has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.

(f) Secretary Certificate. Agent shall have received a certificate of a duly
authorized officer of New Borrower, certifying (i) that attached copies of New
Borrower’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents.
Agent may conclusively rely on this certificate until it is otherwise notified
by New Borrower in writing.

(g) Legal Opinion. Agent shall have received a written opinion of Gibson, Dunn &
Crutcher LLP, and Utah local counsel to New Borrower with respect to New
Borrower, in form and substance satisfactory to Agent.

(h) Charter Documents; Good Standing Certificates. Agent shall have received
copies of the charter documents of New Borrower, certified by the Secretary of
State or other appropriate official of New Borrower’s jurisdiction of
organization. Agent shall have received good standing certificates for New
Borrower, issued by the Secretary of State or other appropriate official of New
Borrower’s jurisdiction of organization and each jurisdiction where such New
Borrower’s conduct of business or ownership of Property necessitates
qualification.

(i) Insurance. Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by New Borrower, all in compliance
with the Loan Documents, together with endorsements naming Agent as lender loss
payee (with respect to property policies only) or additional insured, as
appropriate, each in form and substance satisfactory to Agent.

(j) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(k) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(l) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3. Representations and Warranties. Each Obligor represents and warrants as
follows:

 

4



--------------------------------------------------------------------------------

(a) Authority. Each Obligor has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Obligor of this Amendment have
been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Obligor. This Amendment and each Loan Document to which any Obligor is a party
(as amended or modified hereby) is a legal, valid and binding obligation of such
Obligor, enforceable against such Obligor in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which any Obligor is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4. Deposit Accounts. On or before June 30, 2017 (or such longer period as agreed
to by Agent in its sole discretion), the New Borrower shall take all actions
necessary to establish Agent’s control of all Deposit Accounts (including
Dominion Accounts) and securities accounts maintained by the New Borrower;
provided, however, that such control shall not be required for Excluded Deposit
Accounts.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

7. Reference to and Effect on the Loan Documents.

 

5



--------------------------------------------------------------------------------

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Obligors to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

8. Ratification. Each Obligor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other Liens and Guarantees shall
remain in full force and effect as security for the Obligations on and after the
date hereof.

9. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS: CALLAWAY GOLF COMPANY, a Delaware corporation By:  

/s/ Robert K. Julian

Name:   Robert K. Julian Title:   Senior Vice President & Chief Financial
Officer

CALLAWAY GOLF SALES COMPANY,

a California corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer & Treasurer

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Treasurer

CALLAWAY GOLF CANADA LTD.,

a Canada corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF INTERACTIVE, INC.

a Texas corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,

a California corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   President

CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,

a company limited by shares incorporated under the laws of England and Wales

By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director By:  

/s/ Steven Gluyas

Name:   Steven Gluyas Title:   Director

OGIO INTERNATIONAL, INC.,

a Utah corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Vice President & Treasurer

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS

BANK OF AMERICA, N.A.,

as Agent and as a U.S. Lender

By:  

/s/ Stephen King

Name:

 

Stephen King

Title:

 

SVP

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its Canada branch), as a Canadian Lender

By:  

/s/ Sylvia Durkiewicz

Name:

 

Sylvia Durkiewicz

Title:

 

Vice President

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its London branch), as a U.K. Lender

By:  

/s/ Stephen King

Name:

 

Stephen King

Title:

 

SVP

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK N.A.,

as a U.S. Lender and a U.K. Lender

By:  

/s/ John Eissele

Name:

 

John Eissele

Title:

 

Managing Director

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

UNION BANK, CANADA BRANCH,

as a Canadian Lender

By:  

/s/ Anne Collins

Name:

 

Anne Collins

Title:

 

Director

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a U.S. Lender

By:  

/s/ Jake Elliott

Name:

 

Jake Elliott

Title:

 

Authorized Signatory

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:  

/s/ Domenic Cosentino

Name:

 

Domenic Cosentino

Title:

 

Vice President

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

(London Branch), as a U.K. Lender

By:  

/s/ T. Saldanha

Name:

 

T. Saldanha

Title:

 

Authorized Signatory

By:  

/s/ N.B. Hogg

Name:   N.B. Hogg Title:   Authorized Signatory

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a U.S. Lender, a Canadian Lender and a U.K. Lender

By:  

/s/ Dan Clubb

Name:

 

Dan Clubb

Title:

 

Director

 

[Signature Page to Seventh Amendment to Second

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

Business Locations

Ogio International, Inc.

1. 13702 S. 200 W, Suite B12, Draper, Utah 84020

2. 13265 Valley Blvd, Fontana, CA 92335

3. 1490 E 3rd St, Oxnard, CA 93030

4. 7385 Bren Rd, Unit 3 Miss ON 1H# (Toronto, Canada)



--------------------------------------------------------------------------------

SCHEDULE 9.1.13

Names and Capital Structure

II. Subsidiaries

 

Entity

 

State or Country

of Organization

 

Authorized/Issued

Equity Interests

 

Holders of Equity

Interests

 

Holders’

Agreements with

Respect to Equity

Interests

 

Mergers,

Amalgamations or

Combinations in

the Last Five

Years

Ogio International, Inc.   Utah  

Authorized:

5,000,000 voting

500,000 non-voting

Issued:

4,321 voting

195 non-voting

  Callaway Golf Company (100%)   None.   None.